In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
NATALEE HESSELL,         *
                         *                           No. 14-1091V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: July 14, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; Tetanus-diphtheria
AND HUMAN SERVICES,      *                           acellular pertussis (“Tdap”) vaccine;
                         *                           shoulder injury related to vaccine
                         *                           administration (“SIRVA”).
             Respondent. *
******************** *

Lawrence R. Cohan, Anapol Schwartz, Philadelphia, PA, for petitioner;
Adriana Ruth Teitel, United States Dep’t of Justice, Washington, DC, for
respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On November 10, 2014, Natalee Hessell filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. § 300aa—10 through 34 (2012), alleging
that she suffered from adhesive capsulitis related to her receipt of a Tetanus-
diphtheria acellular pertussis (“Tdap”) vaccination in her right shoulder on April
10, 2013.

       In her Rule 4(c) report, respondent stated that “compensation is appropriate
in this case.” Resp’t’s Rep., filed July 9, 2015, at 1. Respondent added that the
Division of Injury Compensation Programs, U.S. Department of Health and
Human Services, has reviewed the facts of this case and has concluded that the
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
alleged injury, lasting for more than six months, “is consistent with a shoulder
injury related to vaccine administration (‘SIRVA’),” and thus that “petitioner has
satisfied all legal prerequisites for compensation under the Act.” Id. at 6 (citations
omitted).

      Special masters may determine whether a petitioner is entitled to
compensation based upon the record. A hearing is not required. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that petitioner has established that she is entitled to
compensation for her injury.

      Accordingly, Ms. Hessell is entitled to compensation. The process for
quantifying the amount of damages to which Ms. Hessell is entitled will be
discussed at the status conference previously set for Wednesday, July 15, 2015 at
10:00 A.M. Eastern Time.2
        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.


                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
        In anticipation of the status conference, petitioner shall begin gathering the materials
respondent requests in her Rule 4 Report. Resp’t’s Rep. at 6-7.

                                                 2